United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                         May 3, 2022

                                           Before

                 DANIEL A. MANION, Circuit Judge

                 MICHAEL B. BRENNAN, Circuit Judge

                 CANDACE JACKSON-AKIWUMI, Circuit Judge



No. 21-1804

OLAWOLE OLUWAJANA,                                  Petition for Review of an Order of the
                           Petitioner,              Board of Immigration Appeals.

      v.                                            No. A061-591-186

MERRICK B. GARLAND,
Attorney General of the United States,
                         Respondent.



                                         ORDER

       Respondent filed an unopposed construed petition for panel rehearing on
April 11, 2022. All members of the original panel have voted to deny rehearing and to
issue an amended opinion. The court’s opinion dated March 9, 2022, is amended by the
attached opinion, which includes changes to pages 5 through 7. Accordingly,

      IT IS ORDERED that the petition for panel rehearing is DENIED.